DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the 112, 2nd rejections, applicant’s amendments and related arguments have overcome the previous rejections.  However, applicant’s new amendments created new 112, 2nd issues and 101; see below. 
Regarding the 102/103 rejection (Augustine), applicant’s amendments have changed the examiner’s interpretation of the reference, and therefore a new grounds of rejection is presented below.  Specifically, applicant argues that the monitors (38) are patient monitors, and therefore they would not mirror the information/video displayed on the handheld communication devices, which are used to “monitor and control the equipment” (not the patient).  Based on the amendments, the examiner has changed their interpretation, specifically the claimed video monitors are now interpreted as equipment displays 120 (not 38).  Therefore, the examiner contends that the content, i.e. information, on the equipment displays is mirrored on the iPad/tablet used to control/monitor the equipment.  Specifically, Augustine teaches “In some embodiments, the controls and display screens for the surgical equipment housed in the module may be wirelessly connected to a portable display screen such as an iPad or "smart tablet," for convenient access by the nurse anywhere in the room. This allows the surgical nurse to monitor and control the equipment without walking across the room.” 

Claim Objections
Claim 1 is objected to because of the following informalities:  “transmit instructions and command” should be “transmit instructions and commands”.  Appropriate correction is required.
Furthermore, the status identifiers (currently amended) for claims 5-7 appear to be incorrect.  There appear to be no amendments, based on the fact that there are no markings (underlined portions, cross-throughs, brackets, etc.) to indicate any such amendment has been made.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1-7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  It appears as if applicant’s claims positively require/recite a “user” which is improper.   Specifically, the limitation “whereby a user is enabled to…” seemingly requires the user in order to operate the system. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 1] The limitation “whereby a user is enabled to…” is indefinite.  It is unclear if/how this limits the structure of any of the previously recited devices (video monitor, surgical equipment, handheld communication device, handheld display device).  The current limitation appears to limit/recite what a user does and in no way ties this 
The limitation “configured to wirelessly transmit instructions and command from the communication device to operate the surgical equipment” is indefinite.  By reciting both instructions and commands to operate the surgical equipment, there is seemingly a difference/distinction between instructions and commands, as both are required.  However, these terms are seemingly synonyms and it is unclear what the difference is.  What is considered an instruction, but not a command (to control surgical equipment) and vice versa? Therefore, if the prior art teaches either an instruction or a command, the examiner considers both to be taught, as they are seemingly the same thing. 

Claim Rejections - 35 USC § 102 or 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0297745 to Augustine or, in the alternative, under 35 U.S.C. 103 as obvious over Augustine in view of US 2018/0185113 to Gregerson et al.
[Claims 1, 3 and 5] Augustine discloses an operating room layout (Figs. 1-4) comprising: an operating table (22), a video monitor (controls and display screens for surgical equipment 120) installed at a video station (module 10) for showing information or video during a surgical procedure (Pars 0112-113.  Clearly a display screen for surgical equipment show information about the surgical equipment during the procedure or at the very least is capable of this intended use), and surgical equipment (Pars 0007 and 0112), at least one handheld communication device (portable display screen, e.g. smart tablet or ipad) configured to wirelessly transmit instructions and command from the from the communication device to operate the surgical equipment (“In some embodiments, the controls and display screens for the surgical equipment housed in the wirelessly connected to a portable display screen such as an iPad or "smart tablet," for convenient access by the nurse anywhere in the room. This allows the surgical nurse to monitor and control the equipment without walking across the room.” Pars 0061 and 0114.  In order to control the equipment it is required/inherent that instructions/commands are transmitted); and at least one handheld display device (portable display screen, e.g. smart tablet or ipad) configured to mirror the information or video shown on the monitor (“This allows the surgical nurse to monitor and control the equipment without walking across the room”.  As explained above, the examiner considers this to be the same information displayed on both the hand-held device and the monitor, otherwise the nurse would still have to walk across the room to see the information on monitor 120.  If applicant disagrees, see 103 with Gerstner, below), wherein the at least one handheld communication device wirelessly transmits instructions and commands to operate the surgical equipment (“the controls and display screens for the surgical equipment housed in the module may be wirelessly connected to a portable display screen; Pars 0061 and 0114), whereby a user is enabled to input the instructions and commands in order to operate the surgical equipment from anywhere in the operating room, without requiring the user to have a view of the video monitor (It is abundantly clear that in order to “control all of this equipment” a user inputs the instructions/commands in order to operate the surgical equipment.  At the very least, the tablet is capable of receiving input from the user in order to “control” the surgical equipment. See Pars 0112-114) thereby reducing a need for the persons to move about the operating room (“A portable display screen minimizes surgical staff movement” and 
Regarding the video monitor installed at a video station, the examiner contends that any display/monitor/screen can be used to display video and therefore the “display screens” (120) read on this limitation.  Specifically, the structure of a “video monitor” is the exact same as a general display/monitor, as it is capable of displaying a video, if so desired.  Furthermore, applicant has failed to recite/require any imaging/camera that provides this video.  Therefore, “video” is considered intended use/functional language which is met by the general display/monitor taught by Augustine.  However, if applicant disagrees, then the examiner contends that it would be obvious to substitute a video monitor for the generic equipment monitor, as a simple substitution of one known element for another to obtain predictable results, as is common and well known when performing surgical procedures in operating rooms. 
As explained above, the examiner contends that same information is displayed on both the equipment display (120) and the hand-held device (tablet) in order for the nurse to monitor and control the equipment “without having to walk across the room”.  Specifically, the same information must be displayed on both, otherwise the nurse would still have to walk across the room to see what is shown on display (120).  However, if applicant disagrees, it is common and well-known to provide this mirroring function on displays used in operating rooms, as taught by Gregerson.  Specifically, Gregerson (Fig. 4) discloses a handheld computing device, e.g. tablet, smartphone, etc. (410), that mirrors the information displayed on a larger more stationary display (121; Par 0058).  Therefore, it would have been obvious to one of ordinary skill in the art to 
[Claim 4] As explained above, the handheld communication device and the handheld display device taught by Augustine are integrated into a single handheld device, i.e. tablet.  However, the examiner contends that separating these two functions into two distinct devices is nothing more than an obvious separation of parts, specifically a separate device for each function (monitoring and controlling).  Furthermore, applicant gives no criticality or unexpected result to separate devices and since there are only two options for providing both of these functions, i.e. separate devices that each provide a single function or a single device that provides both functions, it would be obvious to try either of these options. 
[Claim 6] Augustine discloses a wireless connection between the monitor and handheld display located in the same room, i.e. short-range wireless communication.  The examiner takes official notice that WiFi, Bluetooth and WiFi Voice are commonly known and used types of short-range wireless communications used in surgical systems.  Therefore, it would have been obvious to one of ordinary skill in the art to use any one of these commonly known wireless communications in the system taught by Augustine to provide wireless communication between two devices located in an operating room. 

s 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Augustine and Gregerson as applied to claim 1 above, and further in view of US 2017/0215989 to Gregg.
[Claim 2] Augustine and Gregerson are discussed above, but fail to explicitly teach that the surgical equipment is a laser.  It is emphasized that while a laser is not explicitly disclosed, Augustine does disclose numerous different types of surgical instruments that can be used in the system, including electrosurgical units (which are similar to laser surgical device, in terms of function).  In the same field of endeavor, specifically surgical devices, Gregg teaches that it is known to control a laser device (103) with a similar hand-held device (tablet 400, Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art to use the system of Augustine/Gregerson to control a laser system, as taught by Gregg, as known surgical equipment that can be controlled by a tablet.
[Claim 7] Augustine and Gregerson are discussed above, but fail to explicitly teach that the instructions/commands that control the surgical equipment are voice commands. In the same field of endeavor, specifically surgical devices, Gregg teaches that it is known to control surgical equipment (laser 103) via a touch screen or voice input on a tablet (Par 0052).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Augustine/Gregerson to accept voice commands, as taught by Gregg, as a known substitution for one known element (touch-screen) for another (voice input) to obtain predictable results (provide instructions/commands via a tablet to control a surgical device). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0183591 to Johnson discusses mirroring information on different displays located in an operating room (Pars 0005, 0008. 0103, 0143 and 0146)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792